Citation Nr: 0826403	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO denied service 
connection for diabetes mellitus.  In December 2005, the RO 
received a notice of disagreement to the denial of service 
connection.  The RO issued a May 2006 statement of the case, 
and the veteran perfected an appeal of this issue.

In the December 2005 notice of disagreement, the veteran also 
stated disagreement with the date benefits were reduced due 
to a cost of living adjustment (COLA).  In a March 2006 
administrative decision, the RO granted the benefit sought 
regarding this issue.

The claim currently before the Board involves the contention 
that the veteran was exposed to an herbicide during service, 
to include Agent Orange.  In April 2008, the veteran was 
informed that his claim was affected by a stay on claims 
based on herbicide exposure, after a decision of the United 
States Court of Appeals for Veterans Claims (Court).  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  A stay remains 
in place regarding claims where the only evidence of exposure 
in Vietnam is receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  See Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007).  As the veteran contends 
that he had exposure in Korea and there is no evidence that 
he received the Vietnam Service Medal or had service on a 
vessel off the shore of Vietnam, the Board finds that the 
claim is ripe for adjudication upon the merits.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran has not been shown to have been exposed to 
Agent Orange during his service in Korea.

3.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter; there is no 
competent evidence of record of a nexus between the veteran's 
diabetes mellitus and service, to include claimed in-service 
Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter in May 
2005.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  A March 2006 letter provided the 
veteran notice regarding the evidence and information needed 
to establish a disability rating and an effective date, as 
outlined in Dingess.

The May 2005 letter also provided specific information 
regarding Agent Orange claims based on exposure in Vietnam.  
In a September 2005 letter, the RO also notified the veteran 
that Agent Orange was used in Korea between April 1968 and 
July 1969.  In March 2007, the veteran was informed that VA 
had been unable to obtain documents showing exposure to 
herbicides, and informed the veteran that he was required to 
submit any relevant documents and evidence in his possession 
that supported his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 and March 2007 VCAA letters noted above were issued 
after the RO decision that is the subject of this appeal.  
The Board is cognizant of recent United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
December 2007 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
As the supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III), citing Mayfield v. Nicholson, 
444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield III, 20 Vet. App. at 541-42; see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and records obtained from the Social 
Security Administration (SSA).  The Board also notes that the 
RO contacted the National Personnel Records Center (NPRC) 
regarding documents showing exposure to herbicides.  The NPRC 
responded that there were no records of exposure.

The Board notes that the veteran has not been provided a VA 
examination regarding whether the veteran's diabetes is 
related to service.  Under VA regulations, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In the instant case, the veteran's service medical records 
are negative for any complaints or findings of diabetes 
mellitus, and there is no evidence of a diagnosis of diabetes 
mellitus until many years post-service (1999).  In addition, 
there is no competent opinion that links the veteran's 
currently diagnosed diabetes mellitus to his period of 
service, to include any claimed in-service exposure to Agent 
Orange.  Moreover, since the veteran did not serve in 
Vietnam, the presumption of exposure to herbicide agents to 
include exposure to Agent Orange and the presumption of 
service connection for diabetes mellitus for a veteran who 
served in Vietnam during the Vietnam era do not apply.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In addition, the 
veteran did not serve in Korea during the time period the 
Department of Defense has indicated that Agent Orange was 
used, and he has not otherwise shown that he was exposed to 
Agent Orange in service.  Thus, under these circumstances, 
the Board finds that VA has no duty to provide an examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
diabetes mellitus, will be considered to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the diabetes mellitus became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran has asserted that he developed diabetes mellitus 
due to contended exposure to the herbicide agent, Agent 
Orange, while serving in Korea.  The veteran's DD Form 214 
indicates that the veteran had service between April 1971 and 
December 1972 in the U.S. Army.  This document indicates that 
the veteran served with Company B 1/17th Infantry.

The veteran has not contended that he served in the Republic 
of Vietnam and marked that he did not serve in Vietnam in his 
April 2005 claim.

Review of the service medical records reveals no evidence of 
diagnosis or treatment for diabetes mellitus.  The veteran 
was found to have a normal endocrine system upon his December 
1972 separation examination.  

Post-service records indicate that the veteran has been 
diagnosed as having diabetes.  A July 2005 letter from a Dr. 
D documents that the veteran was diagnosed as having diabetes 
mellitus, type 2, in 1999.  There is no evidence of an 
earlier diagnosis.

Analysis

The Board finds that service connection for diabetes mellitus 
is not warranted.  The veteran's service medical records do 
not reveal any evidence that the veteran was treated for or 
diagnosed as having diabetes during service.  The record 
indicates that the veteran was first diagnosed as having 
diabetes in 1999, more than 26 years after service.  Such a 
gap of time of between the veteran's service and the first 
medical evidence of a diagnosis of diabetes is, in itself, 
significant and it weighs against his claim.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  

The veteran's primary contention is that he was exposed to 
Agent Orange while serving in Korea.  The DD Form 214 
confirms that the veteran had Korean service. However, the 
objective evidence of record fails to show that the veteran 
was exposed to Agent Orange while serving in Korea.  The 
Department of Defense only acknowledges the use of herbicides 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  The veteran's period 
of service did not even begin until more than a year and a 
half after the time period when Agent Orange was used in 
Korea.  The record also fails to show that the veteran was 
otherwise exposed to Agent Orange in Korea.  While the 
veteran may have been assigned to a unit that was exposed to 
Agent Orange between 1968 and 1969, that does not change the 
fact that he did not serve in that unit until more than a 
year and a half after the period of time when Agent Orange 
was used in Korea.  Consequently, the Board concludes that 
the veteran was not exposed to Agent Orange during his 
service in Korea, and, as such, service connection for 
diabetes mellitus is not warranted on such basis.

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, supra.  However, 
the veteran has not submitted any medical evidence which 
suggests or demonstrates that his currently diagnosed 
diabetes mellitus was in any way related to service or to the 
Agent Orange the veteran claims he was exposed to during 
service.  In this case, there is no competent evidence of 
record which links the veteran's currently diagnosed diabetes 
mellitus to his period of active service, to include any 
claimed in-service Agent Orange exposure.  Indeed, the only 
evidence of record supporting the veteran's claim is his own 
lay opinion that he currently has diabetes mellitus which is 
related to his period of active military service, 
specifically to his claimed in-service Agent Orange exposure.  
However, the veteran has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992). 

Therefore, in the absence of any competent medical evidence 
attributing the currently diagnosed diabetes mellitus to the 
veteran's period of service, or to any incident of service, 
to include the claimed in-service exposure to Agent Orange, 
the veteran's claim for service connection for diabetes 
mellitus, to include as secondary to Agent Orange, must be 
denied.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


